            Case 1:20-cv-02469-MKV Document 24 Filed 12/04/20 Page 1 of 2

                                      CASEY & BARNETT, LLC
                                          ATTORNEYS AT LAW
                                        305 Broadway, Ste 1202
                                        New York, New York 10007
 MARTIN F. CASEY*                       Telephone: (212) 286-0225       NEW JERSEY OFFICE
 GREGORY G. BARNETT**                   Facsimile: (212) 286-0261       Casey & Barnett, LLP
 CHRISTOPHER M. SCHIERLOH                                               154 South Livingston Avenue, Suite 106
                                        Web: www.caseybarnett.com       Livingston, NJ 07039
 JAMES P. KRAUZLIS *

 *   Admitted in NY and NJ
 ** Admitted in NY, NJ, La and OH                                       jpk@caseybarnett.com
                                                                        Direct: 646-362-8925

                                           December 4, 2020
VIA ECF                                                                 USDC SDNY
Hon. Mary Kay Vyskocil                                                  DOCUMENT
United States District Judge                                            ELECTRONICALLY FILED
United States Courthouse                                                DOC #:
500 Pearl St.                                                           DATE FILED: 12/4/2020
New York, NY 10007-1312

                    Re:      RLI Insurance Company aso Norton Lilly Logistics LLC and
                             Kalimera LLC v. MSC Mediterranean Shipping Company S.A.
                             Docket No.: 1:20-cv-02469-MKV
                             Our File: 424-90
Dear Judge Vyskocil:

       We represent plaintiff in the above-referenced action. We, together with defendant MSC
Mediterranean Shipping Company S.A., respectfully submit this joint letter application to request
an adjournment of the Post-Discovery Conference currently scheduled for December 15, 2020
at 11:00 a.m. The Post-Discovery Conference was set pursuant to Your Honor’s Order dated
September 8, 2020 [Doc. No. 13].

        As the Court may recall, there is a very modest amount in dispute in this action. Despite
very active settlement negotiations, including the exchange of various settlement proposals, the
parties have been unable to reach a settlement on their own. We jointly requested a settlement
conference before a Magistrate Judge, with the Court subsequently referring the matter to
Magistrate Judge Ona T. Wang for a settlement conference. Due to the availability of the parties
and Magistrate Judge Wang, the settlement conference has now been set for January 26, 2021
at 2:30 p.m. [Doc. No. 22]. Under these circumstances, as it is hoped that this very modest
matter will be resolved at the settlement conference, and in the interests of judicial economy, the
parties respectfully request the Post-Discovery Conference be adjourned from December 15,
2020 to February 9, 2021 (being 14 days after the settlement conference) or such other date as
may be convenient for the Court.

        We thank Your Honor for your kind attention to the foregoing and kindly request that
Your Honor favorably consider the requested adjournment of the Post-Discovery Conference
until a date and time fourteen (14) days after the Settlement Conference on January 26, 2021 at
2:30 p.m.
         Case 1:20-cv-02469-MKV Document 24 Filed 12/04/20 Page 2 of 2

Hon. Mary Kay Vyskocil                                              December 4, 2020
United States District Judge                                                  Page 2


                                                  Respectfully submitted,

                                                  CASEY & BARNETT, LLC

                                                  By: /s/ James P. Krauzlis
                                                      James P. Krauzlis




Encl.
cc:   Mark A. Beckman, Esq.
      James A. Marissen, Esq.
      GORDON REES SCLLY MANSUKHANI, LLP
      Attorney for Defendant
      MSC MEDITERRANEAN SHIPPING COMPANY, S.A.
      1 Battery Park Plaza, 28th Floor
      New York, NY 10004
      mbeckman@grsm.com
      jmarissen@grsm.com




                 GRANTED. The Post-Discovery Conference scheduled for December
                 15, 2020, at 11:00 AM is adjourned to February 9, 2021, at 11:00 AM.

                 SO ORDERED.


                           12/4/2020
